Case 5:20-cv-00269-VAP Document 28 Filed 03/24/20 Page 1 of 5 Page ID #:213



 1 RONALD P. SLATES, State Bar #43712

 2 RONALD P. SLATES, A PROFESSIONAL CORPORATION
     500 South Grand Avenue, Biltmore Tower Suite 2010
 3 Los Angeles, California 90071

 4 (213) 624-1515 / FAX (213) 624-7536
     rslates2@rslateslaw.com
 5 Attorneys for Plaintiff and Judgment Creditor

 6 AVT - NEW YORK, L.P., a Utah limited partnership

 7

 8                         UNITED STATES DISTRICT COURT
 9
     FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11

12 AVT - NEW YORK, L.P., a Utah limited ) CASE NO. 5:20-cv-00269-VAP
     partnership,                                  )
13
                                                   )   WRIT OF POSSESSION BY
14                  Plaintiff,                     )   PLAINTIFF AND JUDGMENT
                                                   )   CREDITOR AVT - NEW YORK, L.P.
15
           vs.                                     )
16                                                 )   The Hon. Virginia A. Phillips, Chief
     OLIVET UNIVERSITY, a California               )   District Judge
17
     corporation,                                  )
18                                                 )   Crtrm: 8A, 8th Floor
19
                    Defendant.                     )   Place: 350 West 1st Street
                                                   )          Los Angeles, CA 90012
20                                                 )
21                                                 )   Judgment entered on January 7, 2019
                                                   )
22

23
           TO THE UNITED STATES MARSHAL FOR THE CENTRAL DISTRICT OF
24
     CALIFORNIA, YOU ARE DIRECTED:
25
           1.       To levy upon the following personal property or any part of it (Code of Civil
26
     Procedure §§ 714.010 and 714.020):
27
           •        Dell PowerEdge R830 Servers - 2x Intel Xeon E5-46IO v4 1.8GHz. 25M
28
                    Cache, 6.4 GT/s QPI, No turbo. HR, IOC/20T (105W) Max Mem 1866
                                            Page 1
                                           WRIT OF POSSESSION
                                                                                                Case 5:20-cv-00269-VAP Document 28 Filed 03/24/20 Page 2 of 5 Page ID #:214



                                                                                                 1             MHZ, Chassis with up to 16, 2.5" hard drives with associated component,
                                                                                                 2             with Serial Nos.:
                                                                                                 3             •     46WTCH2,
                                                                                                 4             •     46WVCH2,
                                                                                                 5             •     46WWCH2,
                                                                                                 6             •     46XSCH2,
                                                                                                 7             •     46XTCH2,
                                                                                                 8             •     46XVCH2,
                                                                                                 9             •     46XWCH2,
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10             •     46YSCH2,
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11             •     46SWCH2,
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12             •     46TSCH2,
                                                                                                13             •     46TTCH2,
                                                                                                14             •     46TVCH2,
                                                                                                15             •     46TWCH2, and
                                                                                                16             •     46VSCH2.
                                                                                                17
                                                                                                         •     Dell PowerEdge R830 Servers - 2x Intel Xeon E5-46IO v4 1.8GHz. 25M
                                                                                                18
                                                                                                               Cache, 6.4 GT/s QPI, No turbo. HR, IOC/20T (105W) Max Mem 1866
                                                                                                19
                                                                                                               MHZ, Chassis with up to 16, 2.5" hard drives with associated component,
                                                                                                20
                                                                                                               with Serial Nos.:
                                                                                                21
                                                                                                               •     46VTCH2,
                                                                                                22
                                                                                                               •     46VVCH2,
                                                                                                23
                                                                                                               •     46VWCH2,
                                                                                                24
                                                                                                               •     46WSCH2,
                                                                                                25
                                                                                                               •     46YVCH2,
                                                                                                26
                                                                                                               •     46YWCH2,
                                                                                                27
                                                                                                               •     46ZSCH2,
                                                                                                28

                                                                                                                                        Page 2
                                                                                                                                   WRIT OF POSSESSION
                                                                                                Case 5:20-cv-00269-VAP Document 28 Filed 03/24/20 Page 3 of 5 Page ID #:215



                                                                                                 1               •      46ZTCH2,
                                                                                                 2               •      46ZVCH2,
                                                                                                 3               •      46ZWCH2,
                                                                                                 4               •      470TCH2,
                                                                                                 5               •      470VCH2,
                                                                                                 6               •      470WCH2, and
                                                                                                 7               •      471TCH2.
                                                                                                 8
                                                                                                           •     2,290 Sq. Ft. Single Family Modular Home with associated components.
                                                                                                 9
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10         •     Assorted office furniture and workstations including delivery and
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11               assembly:
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12               •      50 trading desk,
                                                                                                13               •      35 Allsteel workstations,
                                                                                                14               •      21 Allsteel filing cabinets,
                                                                                                15               •      29 Hon cabinets,
                                                                                                16               •      75 Office star chairs,
                                                                                                17               •      21 assorted chairs,
                                                                                                18               •      11 executive desks,
                                                                                                19               •      6 conference and round tables,
                                                                                                20               •      2 large couches,
                                                                                                21               •      32 humanscale dual monitor arms,
                                                                                                22               •      16 conference table chairs,
                                                                                                23               •      2 long conference tables,
                                                                                                24               •      1 large round conference table,
                                                                                                25               •      4 global upholstery leather chairs, and
                                                                                                26               •      1 glass coffee table
                                                                                                27         2.    To enter the following private place or places to take possession of the
                                                                                                28   above-described personal property or some part of it:
                                                                                                                                               Page 3
                                                                                                                                       WRIT OF POSSESSION
                                                                                                Case 5:20-cv-00269-VAP Document 28 Filed 03/24/20 Page 4 of 5 Page ID #:216



                                                                                                 1           •    36401 Tripp Flats Road, Anza, California, 92539 (in a server room
                                                                                                 2                located next to the chapel at the university); or
                                                                                                 3           •    Any other location where the personal property is located
                                                                                                 4           3.   To return this writ and the certificate of your proceedings within 30
                                                                                                 5   days after levy and service, but in no event later than 60 days after issuance of this
                                                                                                 6   writ.
                                                                                                 7

                                                                                                 8   DATED: ____________
                                                                                                            3/24/2020
                                                                                                 9
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10                                           Clerk, byy _______________________,
                                                                                                                                                        ________________
                                                                                                                                                                       ____
                                                                                                                                                                          ____
                                                                                                                                                                             __
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11                                                                            Deputy
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12

                                                                                                13

                                                                                                14

                                                                                                15

                                                                                                16

                                                                                                17

                                                                                                18

                                                                                                19

                                                                                                20

                                                                                                21

                                                                                                22

                                                                                                23

                                                                                                24

                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                                                             Page 4
                                                                                                                                        WRIT OF POSSESSION
                                                                                                Case 5:20-cv-00269-VAP Document 28 Filed 03/24/20 Page 5 of 5 Page ID #:217



                                                                                                 1
                                                                                                     (SEAL)           NOTICE TO PERSON SERVED
                                                                                                 2                    WRIT OF EXECUTION OR SALE. Your rights and duties are
                                                                                                 3
                                                                                                                      indicated on the accompanying Notice of Levy (form EJ-150).

                                                                                                 4                    WRIT OF POSSESSION OF PERSONAL PROPERTY. If
                                                                                                                      the levying officer is not able to take custody of the property,
                                                                                                 5                    the levying officer will demand that you turn over the property.
                                                                                                                      If custody is not obtained following demand, the judgment may
                                                                                                 6                    be enforced as a money judgment for the value of the property
                                                                                                                      specified in the judgment or in a supplemental order.
                                                                                                 7
                                                                                                                      WRIT OF POSSESSION OF REAL PROPERTY. If the
                                                                                                 8                    premises are not vacated within five days after the date of
                                                                                                                      service on the occupant or, if service is by posting, within five
                                                                                                 9                    days after service on you, the levying officer will remove the
                                                                                                                      occupants from the real property and place the judgment
                                                                                                                      creditor in possession of the property. Except for a mobile
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                                      home, personal property remaining on the premises will be sold
                                                                                                11                    or otherwise disposed of in accordance with CCP 1174 unless
                                                                                                                      you or the owner of the property pays the judgment creditor the
                                                                                                                      reasonable cost of storage and takes possession of the personal
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12
                                                                                                                      property not later than 15 days after the time the judgment
                                                                                                13                    creditor takes possession of the premises.

                                                                                                14                    EXCEPTION IF RENTAL HOUSING UNIT WAS
                                                                                                                      FORECLOSED. If the residential property that you are renting
                                                                                                15                    was sold in a foreclosure, you have additional time before you
                                                                                                                      must vacate the premises. If you have a lease for a fixed term,
                                                                                                16                    such as for a year, you may remain in the property until the
                                                                                                                      term is up. If you have a periodic lease or tenancy, such as
                                                                                                17                    from month-to-month, you may remain in the property for 90
                                                                                                                      days after receiving a notice to quit. A blank form Claim of
                                                                                                18                    Right to Possession and Notice of Hearing (form CP10)
                                                                                                                      accompanies this writ. You may claim your right to remain on
                                                                                                19                    the property by filling it out and giving it to the sheriff or
                                                                                                                      levying officer.
                                                                                                20
                                                                                                                      EXCEPTION IF YOU WERE NOT SERVED WITH A FORM
                                                                                                21                    CALLED PREJUDGMENT CLAIM OF RIGHT TO
                                                                                                                      POSSESSION. If you were not named in the judgment for
                                                                                                22                    possession and you occupied the premises on the date on which
                                                                                                                      the unlawful detainer case was filed, you may object to the
                                                                                                23                    enforcement of the judgment against you. You must complete
                                                                                                                      the form Claim of Right to Possession and Notice of Hearing
                                                                                                24                    (form CP10) and give it to the sheriff or levying officer. A
                                                                                                                      blank form accompanies this writ. You have this right whether
                                                                                                25                    or not the property you are renting was sold in a foreclosure.

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                                                         Page 5
                                                                                                                                    WRIT OF POSSESSION
